DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed 26 July 2022.  
Claims 1-6, 8-14 and 16-20 have been amended.  
Claims 7 and 15 have been cancelled.  
Claims 1-6, 8-14 and 16-20 are currently pending and have been examined. 

Response to Amendment and Remarks
Specification
The Examiner acknowledges the substitute specification filed 26 July 2022.  The specification has been entered.     
Drawings
The drawings were objected to for inconsistencies.  Applicants arguments filed 26 July 2022 on page 10 were persuasive.  Accordingly, the drawing objection has been withdrawn.  
Claim Objections
Claims 1, 6, 8, 10, 15, 16, 18 and 20 were objected to for having informalities.  The Applicant has amended the above claims to address the informalities.  Further, claim 15 was cancelled.  Accordingly, the objections are either moot or have been withdrawn.  


Claim Rejections - 35 USC § 112
Claims 1-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment of claims 1-6, 8-14 and 16-20 and cancelation of claims 7 and 15 has overcome or rendered moot many of the 35 U.S.C. 112(b) rejections as shown in the rejection that follows. 
However, the Examiner notes that Applicant has not addressed the 35 U.S.C. 112(b) rejection of claims 9-14, and 16-17.  Accordingly, the 112(b) rejection of claims 9-17 is maintained.  Claim 9 includes the claim limitation “a control signal for controlling” which invokes 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The examiner is unable to find the corresponding structure in the specification.  Therefore, claim 9 is indefinite and is rejected under 35 U.S.C. 112(b).  The examiner notes claim 10-17 depend from claim 9 and are similarly rejected under 35 U.S.C. 112(b). 
Claim Rejections - 35 USC § 103
Claims 1-20 were rejected under 35 USC § 103 with various combinations of Harada, Kato, Shinmura, and Lee. 
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive for the reasons discussed below.  However, the Examiner notes that new grounds of rejection have been made as necessitated by Applicant’s amendment.  
Applicant has amended the independent claims to recite “wherein the controller is configured to generate the steering signal in a clockwise direction as a first steering signal when the collision point of the vehicle that may collide with the obstacle is on a left side of the vehicle, and generate the steering signal in a counterclockwise direction as a second steering signal when the collision point of the vehicle that may collide with the obstacle is on a right side of the vehicle."
The examiner relied upon Lee to teach these limitations in the 26 April 2022 Office Action (see rejection of claims 7 and 15, now cancelled).  Applicant argues that as shown in paragraph [0098] of Lee “setting the steering angle at an angle that is away from the direction in which the collision with the pedestrian is expected” does not correspond to the claimed subject matter.  
The examiner respectfully disagrees.  Paragraph 98 of Lee is reproduced below:  
When it is determined that it is difficult for the vehicle to avoid a collision with the pedestrian, the steering control unit 411 actively controls the steering wheel to avoid the collision by performing the steering control even if there is no steering control of the driver. At this time, if the vehicle state information includes navigation information, the steering control unit 411 analyzes the navigation information to determine the lane width, the width of the lane, and the like that are sufficient for the lane control in the current lane, the active control can be performed by setting the steering angle at an angle that is away from the direction in which the collision with the pedestrian is expected. (emphasis added).

Lee teaches to set the steering angle at angle that is away from the direction of the collision with the pedestrian.  Thus, if the pedestrian is on the right side of the vehicle, then the steering angle would be set to the left, or counterclockwise.  Similarly, if the pedestrian is on the left side of the vehicle, then the steering angle would be set to the right, or clockwise.  The examiner notes that Lee is defining the same direction as Applicant, but is using a different reference system.  For example, if 12 o’clock is straight ahead for the vehicle using a clockwise reference system for the steering wheel, then counterclockwise is to the left, and clockwise is to the right. 

Claim Interpretation
The examiner notes that at least claim 1, 8, 9, 13, 16, 18-20 contain contingent limitations, for example the limitations “controlling the steering and braking in a clockwise direction when the collision point of the vehicle that may collide with the obstacle is on a left side of the vehicle and controlling the steering and braking in a counterclockwise direction when the collision point that may collide with the obstacle is on a right side of the vehicle….” as generally recited in the independent claims does not require that the steering is controlled in either a clockwise or counterclockwise direction but only when the collision point is on the left side or the right side respectively.   Similarly, as recited in claims 8, 16 and 20, “identifying a traveling velocity when the identified collision point of the vehicle is a front center point of the vehicle, controlling an emergency braking when the identified traveling velocity is less than or equal to a reference velocity and controlling the steering in the same direction as a movement direction of the obstacle when the identified traveling velocity exceed the reference velocity” does not require that the steering is controlled in the movement direction, but only when the identified collision point of the vehicle is a front center point of the vehicle and the identified traveling velocity exceed the reference velocity.  The examiner also notes that an object cannot be both on the right side, the left side, and the center such that all of these conditions are carried out.  This is further supported by Applicant’s Figure 6A which shows that either (1) the collision point is on the left and a clockwise steering direction is carried out or (2) the collision point is on the right and a counterclockwise steering direction is carried out or (3) the collision point is the front center point of the vehicle and the vehicle is steered in the same direction as the movement direction of the obstacle.  
Finally, claim 13 and 19 recite “acquiring a reference additional distance value as the collision avoidance margin distance when the identified collision point of the vehicle is a reference collision point of the vehicle, identifying a second distance value between the identified collision point of the vehicle and the reference collision point of the vehicle when the identified collision point of the vehicle is not the reference collision point of the vehicle.”  which does not require acquiring a reference additional distance value or a second distance value unless the associated conditions are met.  
 The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. See MPEP 2111.04 (II)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “Collision avoidance device configured to” in claim 9-17 (corresponding structure can be found in at least ¶8-13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-6, 8-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “the identified collision point of the vehicle” in line 7. There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 1, lines 4-5 recite “a collision point on a vehicle” which is different than a collision point of a vehicle.  A collision point of a vehicle could be interpreted as the geographic point of the collision, the point of collision on the vehicle, or other collision point.    
Claim 1 recites “the steering signal” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “distance value” in line 6.  Claim 6 depends from claim 5, and recites “a distance value”.  It is unclear if the distance value of claim 6 is the same or a different distance value than that recited in claim 5.  The examiner recommends amending claim 6 to state “the distance value”.
Claim 9 includes the claim limitation “a control signal for controlling” which invokes 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The examiner is unable to find the corresponding structure in the specification.  Therefore, claim 9 is indefinite and is rejected under 35 U.S.C. 112(b).  The examiner notes claim 10-17 depend from claim 9 and are similarly rejected under 35 U.S.C. 112(b). 
Claim 18 recites “controlling the steering and braking in a clockwise direction when the collision point that may collide with the obstacle is left side”.  It is unclear how the braking can be controlled in a clockwise direction.  
Claim 18 recites “controlling the steering and braking in a counterclockwise direction when the collision point that may collide with the obstacle is right side.  It is unclear how the braking can be controlled in a counterclockwise direction.  
Claim 19 recites “a collision avoidance margin distance value” in line 1. Claim 19 depends from claim 18 which also recites “a collision avoidance margin distance value”.    It is unclear if the recitation in claim 19 is referring to the same or a different value as that recited in claim 18.
Claims 2-6, 8, 10-14, 16-17 and 19-20 depend directly or indirectly from claim 1, 9, and 18 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harada US Patent No. 2018/0361973, hereinafter "Harada") in view of Kato (JP 2009214832, hereinafter “Kato”, provided in the IDS) and in view of Lee et al.  (KR1020150187063, provided in IDS, hereinafter “Lee”)
Regarding claim 1, Harada discloses a collision avoidance device comprising:
 an obstacle detector configured to detect an obstacle (see at least Harada ¶ 47 “the control device comprises sensors which are millimeter wave radars 20L and 20R, to detect an object(s)); and 
a controller configured to acquire information of the obstacle based on obstacle information detected by the obstacle detector (see at least Harada ¶49 “the control device comprises a pre-collision control ECU 10. It should be noted that an ECU is an abbreviation of an “Electronic Control Unit” which includes a microcomputer as a main part. The microcomputer of the ECU 10 includes a CPU 11 and memories (for example, a ROM 12, a RAM 13, and the like). The CPU 11 achieves various functions through executing instructions (program, routine) stored in the ROM 12.”), 
generate a control signal for controlling at least one of steering and braking based on position information and transmit the generated control signal to at least one of a steering system and a braking system (see at least Harada ¶ 70 "When the steering ECU 37 receives a collision preventing steering signal from the pre-collision control ECU 10, the steering ECU 37 controls, through the motor driver 38 and the steering motor 39, the steering angle of the own vehicle SV to prevent the own vehicle from colliding with the obstacle specified/identified by the collision preventing steering signal.”)
Harada does not explicitly disclose identify a collision point of the vehicle that may collide with the obstacle based on the acquired position information of the obstacle.  Kato teaches identifying a collision point of the vehicle that may collide with the obstacle based on the acquired position information of the obstacle (see at least Kato Figure 2 and ¶5 “A collision prediction apparatus according to the present invention…includes a host vehicle traveling track acquisition unit that acquires a traveling track of the host vehicle, and an obstacle moving track acquisition that acquires a moving track of an obstacle existing around the host vehicle. Obtained by dividing a region of the own vehicle into a plurality of collision prediction location acquisition means for obtaining a predicted location of an obstacle collision with the own vehicle on the basis of the means, the traveling trajectory of the own vehicle and the moving trajectory of the own vehicle. Collision prediction for determining a collision prediction region where an obstacle is predicted to collide from among a plurality of divided regions based on the relationship between the divided region and the result of acquisition of the collision prediction portion acquired by the collision prediction portion acquisition unit”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada with the teaching of Kato to determine the collision point information to more accurately detect the collision position of an obstacle to allow for collision preparation (e.g. airbag opening, see Kato ¶¶3, 4)
The combination of Harada and Kato teach the collision avoidance as described above, but do not disclose wherein the controller is configured to generate the steering signal in a clockwise direction as a first steering signal when the collision point of the vehicle that may collide with the obstacle is on a left side of the vehicle, and generate the steering signal in a counterclockwise direction as a second steering signal when the collision point of the vehicle that may collide with the obstacle is on a right side of the vehicle.
Lee et al discloses the method wherein the controller is configured to generate the steering signal in a clockwise direction as a first steering signal when the collision point of the vehicle that may collide with the obstacle is on a left side of the vehicle (i.e. a clockwise direction when a collision point that may collide with the obstacle is left side), and generate the steering signal in a counterclockwise direction as a second steering signal when the collision point of the vehicle that may collide with the obstacle is on a right side of the vehicle (i.e. a counterclockwise direction when a collision point that may collide with the obstacle is a right side) (see at least Lee ¶98 “ When it is determined that it is difficult for the vehicle to avoid a collision with the pedestrian, the steering control unit 411 actively controls the steering wheel to avoid the collision by performing the steering control even if there is no steering control of the driver. At this time, if the vehicle state information includes navigation information, the steering control unit 411 analyzes the navigation information to determine the lane width, the width of the lane, and the like that are sufficient for the lane control in the current lane, the active control can be performed by setting the steering angle at an angle that is away from the direction in which the collision with the pedestrian is expected.” As discussed above in the response to Applicant’s remarks, the examiner notes that Lee is defining the same direction as Applicant, but is using a different reference system.  For example, if 12 is straight ahead for the vehicle using a clockwise reference system for the steering wheel, then counterclockwise is to the left, and clockwise is to the right.) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Kato to turn the steering wheel in the opposite direction as the object or the pedestrian so as to avoid the collision (see Lee ¶98).
Regarding claim 5, the combination of Harada, Kato and Lee teach the collision avoidance device of claim 1, wherein the obstacle detector comprises a radar having an angular resolution in a lateral direction of the vehicle, wherein the controller is configured to acquire a direction and a distance value of the obstacle as the position information of the obstacle based on radar data received through at least one of a plurality of reception channels corresponding to the angular resolution in the lateral direction (see at least Harada Figure 2, 20L and 20R radar arranged at left front corner and right front corner, respectively ¶¶ 54  “A detectable area of the millimeter wave radar 20L is a sector area between a right border line RBL2 in a right side of a detection axis CL2 and a left border line LBL2 in a left side of the detection axis CL2, similarly to the detectable area of the millimeter wave radar 20R. A “magnitude of an angle formed between the detection axis CL2 and the right border line RBL2” is “θ”, and a “magnitude of an angle formed between the detection axis CL2 and the left border line LBL2” is also “θ”. Each magnitude “θ” of those angle is “82 deg”. Therefore, a magnitude of a center angle of the sector area which is the detectable area of the millimeter wave radar 20L is “2θ”. Thus, this magnitude is “164 deg”. and ¶55 “Each of the millimeter wave radars 20 can detect the object which is present within a detectable length/distance which is “80 meters”, Thus, a length/distance of each of the detection axes CL1 and CL2, a length/distance of the right border lines RBL1 and RBL2, and a length/distance of the left border lines LBL1 and LBL2 are “80 meters” respectively…”).
Regarding claim 6, the combination of Harada, Kato and Lee teach the collision avoidance device of claim 5, further comprising: a velocity detector, wherein the controller is further configured to acquire a velocity of the obstacle, an acceleration of the obstacle and a distance which the obstacle will move based on a change of distance value from the obstacle according to a change of time, acquire a velocity of the vehicle, an acceleration of the vehicle, and a distance which the vehicle will move based on information detected by the velocity detector, predict the collision position on the road based on the velocity of the vehicle, the acceleration of the vehicle and the distance which the vehicle will move, and the velocity of the obstacle, the acceleration of the obstacle and the distance value which the obstacle will move (see at least Harada ¶56 and 57 “Furthermore, the radar ECU 21 calculates a velocity of the object point. More specifically, the radar ECU 21 calculates a relative velocity of the object point in relation to the own vehicle SV based on frequency change (by the Doppler effect) of the reflected millimeter wave. The radar ECU 21 calculates a velocity Vs of the own vehicle SV based on a wheel pulse signal (described later) transmitted by each of the wheel velocity sensors 24. The radar ECU 21 calculates the velocity (a ground velocity, an absolute velocity) of the object point based on the relative velocity of the object point and the velocity of the own vehicle SV.” And ¶ 77 “It should be noted that the control device calculates an acceleration (a ground acceleration, an absolute acceleration) Ac of each of the obstacle points, every time a predetermined calculation time period elapses.” and ¶110 “the CPU 11 predicts a strait traveling path along a direction of the acceleration generated in the own vehicle SV as the predicted traveling path RCR” The examiner notes that the distance the object and the vehicle will move can be determined by the speed of the object and vehicle.  See also description of the time to collision TTC in ¶123);
Regarding claim 9, Harada discloses a vehicle comprising: 
an obstacle detector configured to detect an obstacle (see at least Harada ¶ 47 “the control device comprises sensors which are millimeter wave radars 20L and 20R, to detect an object(s)); 
a collision avoidance device configured to acquire position information of the obstacle based on obstacle information detected by the obstacle detector (see at least Harada ¶49 “the control device comprises a pre-collision control ECU 10. It should be noted that an ECU is an abbreviation of an “Electronic Control Unit” which includes a microcomputer as a main part. The microcomputer of the ECU 10 includes a CPU 11 and memories (for example, a ROM 12, a RAM 13, and the like). The CPU 11 achieves various functions through executing instructions (program, routine) stored in the ROM 12.”), 
generate a control signal for controlling at least one of steering and braking based on position information (see at least Harada ¶ 70 "When the steering ECU 37 receives a collision preventing steering signal from the pre-collision control ECU 10, the steering ECU 37 controls, through the motor driver 38 and the steering motor 39, the steering angle of the own vehicle SV to prevent the own vehicle from colliding with the obstacle specified/identified by the collision preventing steering signal.”)
a steering system (see at least Harada Figure 1, steering ECU 37) configured to perform the steering based on a steering signal generated by the collision avoidance device; and a
 braking system (see at least Harada Figure 1, brake ECU 32) configured to perform braking based on a braking signal generated by the collision avoidance device.
Harada does not explicitly disclose identify a collision point on the vehicle that may collide with the obstacle based on the acquired position information of the obstacle.  Kato teaches identifying a collision point on the vehicle that may collide with the obstacle based on the acquired position information of the obstacle (see at least Kato Figure 2 and ¶5 “A collision prediction apparatus according to the present invention…includes a host vehicle traveling track acquisition unit that acquires a traveling track of the host vehicle, and an obstacle moving track acquisition that acquires a moving track of an obstacle existing around the host vehicle. Obtained by dividing a region of the own vehicle into a plurality of collision prediction location acquisition means for obtaining a predicted location of an obstacle collision with the own vehicle on the basis of the means, the traveling trajectory of the own vehicle and the moving trajectory of the own vehicle. Collision prediction for determining a collision prediction region where an obstacle is predicted to collide from among a plurality of divided regions based on the relationship between the divided region and the result of acquisition of the collision prediction portion acquired by the collision prediction portion acquisition unit”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada with the teaching of Kato to determine the collision point information to more accurately detect the collision position of an obstacle to allow for collision preparation (e.g. airbag opening, see Kato ¶¶ 3, 4). 
The combination of Harada and Kato teach the vehicle as described above, but do not disclose wherein the collision avoidance device is configured to generate the steering signal in a clockwise direction as a first steering signal when the collision point of the vehicle that may collide with the obstacle is on a left side of the vehicle, and generate the steering signal in a counterclockwise direction as a second steering signal when the collision point of the vehicle that may collide with the obstacle is on a right side of the vehicle.
Lee et al discloses the vehicle wherein the collision avoidance device is configured to generate the steering signal in a clockwise direction as a first steering signal when the collision point of the vehicle that may collide with the obstacle is on a left side of the vehicle (i.e. a clockwise direction when a collision point that may collide with the obstacle is left side), and generate the steering signal in a counterclockwise direction as a second steering signal when the collision point of the vehicle that may collide with the obstacle is on a right side of the vehicle (i.e. a counterclockwise direction when a collision point that may collide with the obstacle is a right side) (see at least Lee ¶98 “ When it is determined that it is difficult for the vehicle to avoid a collision with the pedestrian, the steering control unit 411 actively controls the steering wheel to avoid the collision by performing the steering control even if there is no steering control of the driver. At this time, if the vehicle state information includes navigation information, the steering control unit 411 analyzes the navigation information to determine the lane width, the width of the lane, and the like that are sufficient for the lane control in the current lane, the active control can be performed by setting the steering angle at an angle that is away from the direction in which the collision with the pedestrian is expected.” As discussed above in the response to Applicant’s remarks, the examiner notes that Lee is defining the same direction as Applicant, but is using a different reference system.  For example, if 12 is straight ahead for the vehicle using a clockwise reference system for the steering wheel, then counterclockwise is to the left, and clockwise is to the right.) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Kato to turn the steering wheel in the opposite direction as the object or the pedestrian so as to avoid the collision (see Lee ¶98).
Regarding claim 14, the combination of Harada, Kato, and Lee teach the vehicle of claim 9, wherein the obstacle detector comprises a radar having an angular resolution in a lateral direction of the vehicle, wherein the collision avoidance device is configured to acquire a direction and a distance value of the obstacle as position information of the obstacle based on radar data received through at least one of a plurality of reception channels corresponding to the angular resolution in the lateral direction (see at least Harada Figure 2, 20L and 20R radar arranged at left front corner and right front corner, respectively ¶¶ 54  “A detectable area of the millimeter wave radar 20L is a sector area between a right border line RBL2 in a right side of a detection axis CL2 and a left border line LBL2 in a left side of the detection axis CL2, similarly to the detectable area of the millimeter wave radar 20R. A “magnitude of an angle formed between the detection axis CL2 and the right border line RBL2” is “θ”, and a “magnitude of an angle formed between the detection axis CL2 and the left border line LBL2” is also “θ”. Each magnitude “θ” of those angle is “82 deg”. Therefore, a magnitude of a center angle of the sector area which is the detectable area of the millimeter wave radar 20L is “2θ”. Thus, this magnitude is “164 deg”. and ¶55 “Each of the millimeter wave radars 20 can detect the object which is present within a detectable length/distance which is “80 meters”, Thus, a length/distance of each of the detection axes CL1 and CL2, a length/distance of the right border lines RBL1 and RBL2, and a length/distance of the left border lines LBL1 and LBL2 are “80 meters” respectively…”).
Regarding claim 17, the combination of Harada, Kato and Lee teach the vehicle of claim 9, further comprising: a camera; wherein the collision avoidance device is configured to acquire a target point of the obstacle based on the image information of the camera and identify a collision point that may collide with the acquired target point when identifying the collision point that may collide with the obstacle (see at least Kato ¶19 The obstacle sensor 5 includes, for example, a CCD (Charge Coupled Device) camera and an image processing unit. The CCD camera is attached to the front of the vehicle, such as a room mirror in the vehicle. At this time, the CCD camera is mounted so that its optical axis direction coincides with the traveling direction of the vehicle. The image processing unit detects an obstacle such as a partner vehicle by performing image processing on an image captured by the CCD camera. The obstacle sensor 5 transmits obstacle information, which is information related to the obstacle, to the obstacle speed calculation unit 14, the obstacle movement distance calculation unit 16, and the obstacle width detection unit 18 in the collision prediction ECU 1. And ¶4 “collision prediction apparatus that can accurately detect the collision position of an obstacle in the host vehicle when the collision between the host vehicle and the obstacle is predicted”).
Claims 2-4, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, Kato, and Lee in view of Shinmura et al. US Patent No. 6,269,307, hereinafter "Shinmura").  
Regarding claim 2, the combination of Harada, Kato, and Lee teach the collision avoidance device of claim 1, but do not disclose wherein the controller is configured to predict the collision position on the road, acquire a first distance value between the predicted collision position on the road and a current position of the vehicle on the road, acquire a movement distance value in a lateral direction of the vehicle based on the first distance value and acquire a steering angle based on the acquired movement distance value in the lateral direction and generating a steering signal  based on the acquired steering angle.
However, Shinmura discloses the combination of wherein the controller is configured to predict the collision position on the road, acquire a first distance value between the predicted collision position on the road and a current position of the vehicle on the road (see at least Shinmura Figure 13, location P and Ai), acquire a movement distance value between the predicted collision position and the current position (see at least Shinmura Figure 13, distance Lc,), acquire a movement distance value in a lateral direction based on the acquired movement distance value (see at least Shinmura Figure 13, lateral distance da)  and a preset turning radius of the vehicle (see at least Shinmura Figure 13, “direction of movement” and column 10, lines 30-36 “ First, a danger degree of collision during turning of the vehicle is calculated at Step S31. The danger degree of collision is determined based on an absolute value of the difference between the radius of turning of the vehicle and the radius of turning of the on-coming vehicle.” The examiner notes that Shinmura teaches there is a sensor for detecting current steering angle), and acquire a steering angle based on the acquired movement distance value in the lateral direction and generating a steering signal  based on the acquired steering angle (target steering angle, see at least Shinmura column 15  lines 17-25 “ First, at Step S74, a target steering angle .delta.h giving no sense of incompatibility to the driver is determined based on the vehicle speed Vi of the vehicle Ai. As shown in FIGS. 17A and 17B, the avoiding motion is carried out so that the vehicle Ai is returned to the original course after avoiding the on-coming vehicle Ao. A reference value for the amount of lateral movement at a time point when the contact time tc (the threshold value .tau..sub.0) has lapsed,”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada, Kato and Lee with the teaching of Shinmura to acquire the lateral movement distance value and generate the steering signal based on the acquired steering angle in order to effectively avoid the collision (see Shinmura column 2, lines 36-44)
Regarding claim 3, the combination of Harada, Kato, Lee and Shinmura teach the collision avoidance device of claim 2, wherein the controller is configured to acquire a collision avoidance margin distance value based on a second distance value between the identified collision point of the vehicle and the reference collision point of the vehicle  and acquire the steering angle based on the acquired collision avoidance margin distance value and the acquired movement distance value in the lateral direction (see at least Harada ¶¶113 and 114 “The CPU 11 predicts, based on the “predicted traveling path RCR”, a predicted left traveling path LEC along which a left end PL of a vehicle-body of the own vehicle SV will move, and a predicted right traveling path REC along which a right end PR of the vehicle-body of the own vehicle SV will move. The predicted left traveling path LEC is a path obtained by a parallel shift of the predicted traveling path RCR to the left direction of the own vehicle SV by a “distance obtained by adding a half (W/2) of the vehicle-body width W to the predetermined distance αL”. The predicted right traveling path REC is a path obtained by a parallel shift of the predicted traveling path RCR to the right direction of the own vehicle SV by a “distance obtained by adding a half (W/2) of the vehicle-body width W to the predetermined distance αR”. Each of the distance αL and the distance αR is a distance which is longer than or equal to “0”. The distance αL and the distance αR may be the same as each other, or may be different from each other. The CPU 11 specifies/designates, as a predicted traveling path area ECA, an area between the predicted left traveling path LEC and the predicted right traveling path REC” As best as understood by the examiner the reference point corresponds to the edges of the vehicle in the instant application, and thus the αR and αL correspond to the margin as claimed by Applicant);
Regarding claim 4, the combination of Harada, Kato, Lee and Shinmura teach the collision avoidance device of claim 2, further comprising: a storage configured to store a plurality of preset collision avoidance margin distance values respectively corresponding to a plurality of preset collision points of the vehicle, wherein the controller is further configured to identify a collision avoidance margin distance value corresponding to the identified collision point of the vehicle, acquire a total movement distance value in the lateral direction based on the identified collision avoidance margin distance value and the acquired movement distance value in the lateral direction and acquire the steering angle based on the acquired total movement distance value (see at least Harada ¶¶111 and 113 “The CPU 11 predicts, based on the “predicted traveling path RCR”, a predicted left traveling path LEC along which a left end PL of a vehicle-body of the own vehicle SV will move, and a predicted right traveling path REC along which a right end PR of the vehicle-body of the own vehicle SV will move. The predicted left traveling path LEC is a path obtained by a parallel shift of the predicted traveling path RCR to the left direction of the own vehicle SV by a “distance obtained by adding a half (W/2) of the vehicle-body width W to the predetermined distance αL”. The predicted right traveling path REC is a path obtained by a parallel shift of the predicted traveling path RCR to the right direction of the own vehicle SV by a “distance obtained by adding a half (W/2) of the vehicle-body width W to the predetermined distance αR”. Each of the distance αL and the distance αR is a distance which is longer than or equal to “0”. The distance αL and the distance αR may be the same as each other, or may be different from each other. The CPU 11 specifies/designates, as a predicted traveling path area ECA, an area between the predicted left traveling path LEC and the predicted right traveling path REC” As best as understood by the examiner the reference point corresponds to the edges of the vehicle in the instant application, and thus the αR and αL correspond to the margin as claimed by Applicant. Further, Harada teaches that the steering calculation is based on the predicted traveling path (based on the center of the vehicle as the reference point) with the margin added. Kato teaches determining the actual collision point on the vehicle of a plurality of possible collision points and the combination of Harada and Kato would determine the margin based on the possible collision points and the distance from the center of the vehicle.). While Harada does not explicitly state that the margin stored, Harada includes a CPU 11 with memory that is capable of storing the margin.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to store the margins (the determination of a safe width around the collision point on the vehicle body for that particular vehicle) within the CPU to use within the algorithm to predict the traveling path without additional computation. 

Regarding claim 10, the combination of Harada, Kato, and Lee teach the vehicle of claim 1, but do not disclose wherein the collision avoidance device is configured to predict the collision position on the road, acquire a first distance value between the predicted collision position on the road and a current position of the vehicle on the road, acquire a movement distance value in a lateral direction of the vehicle based on the first distance value and acquire a steering angle based on the acquired movement distance value in the lateral direction and generating a steering signal  based on the acquired steering angle.
However, Shinmura discloses wherein the collision avoidance device is configured to predict the collision position on the road, acquire a first distance value between the predicted collision position on the road and a current position of the vehicle on the road (see at least Shinmura Figure 13, location P and Ai), acquire a movement distance value between the predicted collision position and the current position (see at least Shinmura Figure 13, distance Lc,), acquire a movement distance value in a lateral direction based on the acquired movement distance value (see at least Shinmura Figure 13, lateral distance da)  and a preset turning radius of the vehicle (see at least Shinmura Figure 13, “direction of movement” and column 10, lines 30-36 “ First, a danger degree of collision during turning of the vehicle is calculated at Step S31. The danger degree of collision is determined based on an absolute value of the difference between the radius of turning of the vehicle and the radius of turning of the on-coming vehicle.” The examiner notes that Shinmura teaches there is a sensor for detecting current steering angle), and acquire a steering angle based on the acquired movement distance value in the lateral direction and generating a steering signal  based on the acquired steering angle (target steering angle, see at least Shinmura column 15  lines 17-25 “ First, at Step S74, a target steering angle .delta.h giving no sense of incompatibility to the driver is determined based on the vehicle speed Vi of the vehicle Ai. As shown in FIGS. 17A and 17B, the avoiding motion is carried out so that the vehicle Ai is returned to the original course after avoiding the on-coming vehicle Ao. A reference value for the amount of lateral movement at a time point when the contact time tc (the threshold value .tau..sub.0) has lapsed,”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada, Kato and Lee with the teaching of Shinmura to acquire the lateral movement distance value and generate the steering signal based on the acquired steering angle in order to effectively avoid the collision (see Shinmura column 2, lines 36-44).
Regarding claim 11, the combination of Harada, Kato, Lee and Shinmura disclose the vehicle of claim 10, wherein the collision avoidance device is configured to acquire a collision avoidance margin distance value based on a second distance value between the identified collision point of the vehicle and the reference collision point of the vehicle  and acquire the steering angle based on the acquired collision avoidance margin distance value and the acquired movement distance value in the lateral direction (see at least Harada ¶¶113 and 114 “The CPU 11 predicts, based on the “predicted traveling path RCR”, a predicted left traveling path LEC along which a left end PL of a vehicle-body of the own vehicle SV will move, and a predicted right traveling path REC along which a right end PR of the vehicle-body of the own vehicle SV will move. The predicted left traveling path LEC is a path obtained by a parallel shift of the predicted traveling path RCR to the left direction of the own vehicle SV by a “distance obtained by adding a half (W/2) of the vehicle-body width W to the predetermined distance αL”. The predicted right traveling path REC is a path obtained by a parallel shift of the predicted traveling path RCR to the right direction of the own vehicle SV by a “distance obtained by adding a half (W/2) of the vehicle-body width W to the predetermined distance αR”. Each of the distance αL and the distance αR is a distance which is longer than or equal to “0”. The distance αL and the distance αR may be the same as each other, or may be different from each other. The CPU 11 specifies/designates, as a predicted traveling path area ECA, an area between the predicted left traveling path LEC and the predicted right traveling path REC” As best as understood by the examiner the reference point corresponds to the edges of the vehicle in the instant application, and thus the αR and αL correspond to the margin as claimed by Applicant);
Regarding claim 12, the combination of Harada, Kato, Lee and Shinmura teach the vehicle of claim 10, further comprising: a storage configured to store a plurality of preset collision avoidance margin distance values respectively corresponding to a plurality of preset collision points of the vehicle, wherein the controller is further configured to identify a collision avoidance margin distance value corresponding to the identified collision point of the vehicle, acquire a total movement distance value in the lateral direction based on the identified collision avoidance margin distance value and the acquired movement distance value in the lateral direction and acquire the steering angle based on the acquired total movement distance value (see at least Harada ¶¶111 and 113 “The CPU 11 predicts, based on the “predicted traveling path RCR”, a predicted left traveling path LEC along which a left end PL of a vehicle-body of the own vehicle SV will move, and a predicted right traveling path REC along which a right end PR of the vehicle-body of the own vehicle SV will move. The predicted left traveling path LEC is a path obtained by a parallel shift of the predicted traveling path RCR to the left direction of the own vehicle SV by a “distance obtained by adding a half (W/2) of the vehicle-body width W to the predetermined distance αL”. The predicted right traveling path REC is a path obtained by a parallel shift of the predicted traveling path RCR to the right direction of the own vehicle SV by a “distance obtained by adding a half (W/2) of the vehicle-body width W to the predetermined distance αR”. Each of the distance αL and the distance αR is a distance which is longer than or equal to “0”. The distance αL and the distance αR may be the same as each other, or may be different from each other. The CPU 11 specifies/designates, as a predicted traveling path area ECA, an area between the predicted left traveling path LEC and the predicted right traveling path REC” As best as understood by the examiner the reference point corresponds to the edges of the vehicle in the instant application, and thus the αR and αL correspond to the margin as claimed by Applicant. Further, Harada teaches that the steering calculation is based on the predicted traveling path (based on the center of the vehicle as the reference point) with the margin added. Kato teaches determining the actual collision point on the vehicle of a plurality of possible collision points and the combination of Harada and Kato would determine the margin based on the possible collision points and the distance from the center of the vehicle.). While Harada does not explicitly state that the margin stored, Harada includes a CPU 11 with memory that is capable of storing the margin.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to store the margins (the determination of a safe width around the collision point on the vehicle body for that particular vehicle) within the CPU to use within the algorithm to predict the traveling path without additional computation. 
Regarding claim 13, the combination of Harada, Kato, Lee and Shinmura disclose the vehicle of claim 10, further comprising: a storage configured to store a reference additional distance value corresponding to a reference collision point among a plurality of preset collision points of the vehicle and a third distance value between a remaining collision point among the plurality of preset collision points of the vehicle and the reference collision point, wherein the collision avoidance device is configured to acquire the reference additional distance value as a collision avoidance margin distance value when the identified collision point is the reference collision point of the vehicle, identify a fourth distance value between the identified collision point and the reference collision point of the vehicle when the identified collision point of the vehicle is not the reference collision point of the vehicle, acquire a sum of the identified fourth distance value and the reference additional distance value as the collision avoidance margin distance value and acquire the steering angle by adding the acquired collision avoidance margin distance value to the acquired movement distance value in the lateral direction when acquiring the steering angle (see at least Harada ¶¶111 and 113 “The CPU 11 predicts, based on the “predicted traveling path RCR”, a predicted left traveling path LEC along which a left end PL of a vehicle-body of the own vehicle SV will move, and a predicted right traveling path REC along which a right end PR of the vehicle-body of the own vehicle SV will move. The predicted left traveling path LEC is a path obtained by a parallel shift of the predicted traveling path RCR to the left direction of the own vehicle SV by a “distance obtained by adding a half (W/2) of the vehicle-body width W to the predetermined distance αL”. The predicted right traveling path REC is a path obtained by a parallel shift of the predicted traveling path RCR to the right direction of the own vehicle SV by a “distance obtained by adding a half (W/2) of the vehicle-body width W to the predetermined distance αR”. Each of the distance αL and the distance αR is a distance which is longer than or equal to “0”. The distance αL and the distance αR may be the same as each other, or may be different from each other. The CPU 11 specifies/designates, as a predicted traveling path area ECA, an area between the predicted left traveling path LEC and the predicted right traveling path REC” As best as understood by the examiner the reference point corresponds to the edges of the vehicle in the instant application, and thus the αR and αL correspond to the margin, or reference additional distance value, as claimed by Applicant. Further, Harada teaches that the steering calculation is based on the predicted traveling path (based on the center of the vehicle as the reference point) with the margin added. Kato teaches determining the actual collision point on the vehicle of a plurality of possible collision points and the combination of Harada and Kato would determine the margin based on the possible collision points and the distance from the center of the vehicle.). While Harada does not explicitly state that the margin stored, Harada includes a CPU 11 with memory that is capable of storing the margin.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to store the margin (the determination of half the vehicle body width for that particular vehicle) within the CPU to use within the algorithm to predict the traveling path without additional computation. 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, Kato, and Lee in view of Saiki et al. (US PG Pub. 2018/0178783, hereinafter "Saiki"). 
Regarding claim 8 and 16, the combination of Harada, Kato and Lee teach the collision avoidance device and vehicle of claim 1 and 9, respectively, further comprising: a velocity detector configured to detect the traveling velocity of the vehicle, wherein the controller is configured to identify the traveling velocity when the collision point of the vehicle that may collide with the obstacle is a front center point of the vehicle, generate an emergency braking signal when the identified traveling velocity is less than or equal to a reference velocity and generate a steering signal when the identified traveling velocity exceeds the reference velocity (see at least Harada, Figure 2, center P0,  ¶¶ 152 and 153 which discloses that if the time to collision TTC is smaller than the threshold T1th(5), then an emergency braking signal is provided, if the time to collision TTC is smaller than threshold T1th(6) then a steering signal is provided.  The examiner notes that the TTC is the velocity divided by the distance and thus, the thresholds are inversely proportional to the velocity and the determination is further understood by ¶48 where the braking control is performed before and at lower velocities (higher TTC) than steering control. TTC is described in ¶¶125-127).
However, the combination of Harada, Kato and Lee do not explicitly disclose that when the obstacle is a front center point of the vehicle that the steering signal that is generated is in the same direction as a movement direction.  Saiki discloses the obstacle is a front center point of the vehicle that the steering signal that is generated is in the same direction as a movement direction (see at least Saiki Fig. 3 and ¶144 “Further, the avoidance target track calculation unit 37 identifies a predicted path B1…When the obstacle is a moving object moving in the direction of the arrow LT, the predicted path B1 is separated from the current path A in the direction of the arrow LT. (When the driving assist ECU10 detects a laterally extending structural object and determines that the own” and the path is executed in ¶162). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada Kato and Lee with the teaching of Saiki to avoid the collision with the moving object.  

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, in view of Kato, in view of Shinmura and further in view of Lee. 
Regarding claim 18, Harada discloses a method of controlling a vehicle (SV, see Harada Figure 2), comprising: 
acquiring a direction and a distance value of an obstacle as position information of the obstacle based on radar data received through at least one of a plurality of reception channels corresponding to an angular resolution in a lateral direction of the vehicle (see at least Harada ¶56 As shown in FIG. 1, the radar ECU 21 is connected to the millimeter wave radars 20 and the wheel velocity sensors 24. The radar ECU 21 includes an unillustrated CPU and unillustrated memories (for example, a ROM, a RAM, and the like). The radar ECU 21 detects an object point(s) at which the millimeter wave is reflected and which is included in the object, based on the radar signal transmitted from each of the millimeter wave radars 20…When the object point is present, the radar ECU 21 calculates a distance/length between the object point and the own vehicle SV based on a time period from transmission of the millimeter wave to receipt of the reflected millimeter wave, and calculates a direction of the object point in relation to the own vehicle SV based on a direction of the reflected millimeter wave. The location/position of the object point in relation to the own vehicle SV is identified using the distance/length from the own vehicle SV to the object point and the direction of the object point in relation to the own vehicle SV.”); 
controlling at least one of steering and braking based on position information of the identified collision point  (see at least Harada ¶ 70 "When the steering ECU 37 receives a collision preventing steering signal from the pre-collision control ECU 10, the steering ECU 37 controls, through the motor driver 38 and the steering motor 39, the steering angle of the own vehicle SV to prevent the own vehicle from colliding with the obstacle specified/identified by the collision preventing steering signal.”)
and when controlling the steering, acquiring a collision avoidance margin distance value corresponding to the position information and the acquired collision avoidance margin distance value and controlling steering based on the acquired steering angle (see at least Harada ¶¶113 and 114 “The CPU 11 predicts, based on the “predicted traveling path RCR”, a predicted left traveling path LEC along which a left end PL of a vehicle-body of the own vehicle SV will move, and a predicted right traveling path REC along which a right end PR of the vehicle-body of the own vehicle SV will move. The predicted left traveling path LEC is a path obtained by a parallel shift of the predicted traveling path RCR to the left direction of the own vehicle SV by a “distance obtained by adding a half (W/2) of the vehicle-body width W to the predetermined distance αL”. The predicted right traveling path REC is a path obtained by a parallel shift of the predicted traveling path RCR to the right direction of the own vehicle SV by a “distance obtained by adding a half (W/2) of the vehicle-body width W to the predetermined distance αR”. Each of the distance αL and the distance αR is a distance which is longer than or equal to “0”. The distance αL and the distance αR may be the same as each other, or may be different from each other. The CPU 11 specifies/designates, as a predicted traveling path area ECA, an area between the predicted left traveling path LEC and the predicted right traveling path REC” As best as understood by the examiner the reference point corresponds to the edges of the vehicle in the instant application, and thus the αR and αL correspond to the margin as claimed by Applicant.  Further, Harada teaches that the steering calculation is based on the predicted traveling path with the margin added)
predicting the collision position on the road based on the position information of the obstacle and the information detected by the velocity detector, acquiring a first distance value between the predicted collision position on the road and the current position (see at least Harada ¶¶115-118  “Thereafter, the CPU 11 selects/extracts, as one or more of the obstacle points which has/have a high probability of colliding with the own vehicle SV, one or more of the object points which has/have been in the predicted traveling path area ECA and which will intersect with a front end area TA of the own vehicle SV, and one or more of the object points which will be in the predicted traveling path area ECA and which will intersect with the front end area TA of the own vehicle SV,” and ” based on the predicted traveling path area ECA, the relative relationship (the relative location and the relative velocity) between the own vehicle SV and each of the object points, and the moving direction of each of the object points in relation to the own vehicle SV. The front end area TA is an area represented by a line segment between the point PL and the point PR.”) 
Harada does not explicitly disclose identifying a collision point on the vehicle that may collide with the obstacle based on the acquired position information of the obstacle.  Kato teaches identifying a collision point on the vehicle that may collide with the obstacle based on the acquired position information of the obstacle (see at least Kato Figure 2 and ¶5 “A collision prediction apparatus according to the present invention…includes a host vehicle traveling track acquisition unit that acquires a traveling track of the host vehicle, and an obstacle moving track acquisition that acquires a moving track of an obstacle existing around the host vehicle. Obtained by dividing a region of the own vehicle into a plurality of collision prediction location acquisition means for obtaining a predicted location of an obstacle collision with the own vehicle on the basis of the means, the traveling trajectory of the own vehicle and the moving trajectory of the own vehicle. Collision prediction for determining a collision prediction region where an obstacle is predicted to collide from among a plurality of divided regions based on the relationship between the divided region and the result of acquisition of the collision prediction portion acquired by the collision prediction portion acquisition unit”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada with the teaching of Kato to determine the collision point information to more accurately detect the collision position of an obstacle to allow for collision preparation (e.g. airbag opening, see Kato ¶¶3, 4)
The combination of Harada and Kato do not explicitly disclose acquiring a movement distance value in the lateral direction based on the acquired first distance value and a preset turning radius of the vehicle, acquiring a steering angle based on the acquired movement distance value in the lateral direction and controlling steering based on the acquired steering angle.
However, Shinmura discloses the combination of wherein acquiring a movement distance value in the lateral direction based on the acquired distance value (see at least Shinmura Figure 13, lateral distance da based-on distance Lc,) and a preset turning radius of the vehicle (see at least Shinmura Figure 13, “direction of movement” and column 10, lines 30-36 “ First, a danger degree of collision during turning of the vehicle is calculated at Step S31. The danger degree of collision is determined based on an absolute value of the difference between the radius of turning of the vehicle and the radius of turning of the on-coming vehicle.” The examiner notes that Shinmura teaches there is a sensor for detecting current steering angle), and acquire a steering angle based on the acquired movement distance value in the lateral direction and generating a steering signal  based on the acquired steering angle (target steering angle, see at least Shinmura column 15  lines 17-25 “ First, at Step S74, a target steering angle .delta.h giving no sense of incompatibility to the driver is determined based on the vehicle speed Vi of the vehicle Ai. As shown in FIGS. 17A and 17B, the avoiding motion is carried out so that the vehicle Ai is returned to the original course after avoiding the on-coming vehicle Ao. A reference value for the amount of lateral movement at a time point when the contact time tc (the threshold value .tau..sub.0) has lapsed,”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Kato with the teaching of Shinmura to acquire the lateral movement distance value and generate the steering signal based on the acquired steering angle in order to effectively avoid the collision (see Shinmura column 2, lines 36-44).
The combination of Harada, Kato and Shinmura do not teach the method wherein the controlling at least one of the steering and braking comprises controlling the steering and braking in a clockwise direction when the collision point of the vehicle that may collide with the obstacle is on a left side of the vehicle, and controlling the steering and braking in a counterclockwise direction when the collision point of the vehicle that may collide with the obstacle is on a right side of the vehicle.
Lee et al discloses the method wherein the controlling at least one of the steering and braking comprises controlling the steering and braking in a clockwise direction when the collision point of the vehicle that may collide with the obstacle is on a left side of the vehicle(i.e. a clockwise direction when a collision point that may collide with the obstacle is left side), and controlling the steering and braking in a counterclockwise direction when the collision point of the vehicle that may collide with the obstacle is on a right side of the vehicle (i.e. a counterclockwise direction when a collision point that may collide with the obstacle is a right side), (see at least Lee ¶98 “ When it is determined that it is difficult for the vehicle to avoid a collision with the pedestrian, the steering control unit 411 actively controls the steering wheel to avoid the collision by performing the steering control even if there is no steering control of the driver. At this time, if the vehicle state information includes navigation information, the steering control unit 411 analyzes the navigation information to determine the lane width, the width of the lane, and the like that are sufficient for the lane control in the current lane, The active control can be performed by setting the steering angle at an angle that is away from the direction in which the collision with the pedestrian is expected.” As discussed above in the response to Applicant’s remarks, the examiner notes that Lee is defining the same direction as Applicant, but is using a different reference system.  For example, if 12 is straight ahead for the vehicle using a clockwise reference system for the steering wheel, then counterclockwise is to the left, and clockwise is to the right.) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada, Kato, and Shinmura to turn the steering wheel in the opposite direction as the object or the pedestrian so as to avoid the collision (see Lee ¶98).
Regarding claim 19, the combination of Harada, Kato, Shinmura and Lee teach the method wherein the acquiring a collision avoidance margin distance value corresponding to the position information of the identified collision point of the vehicle comprises: acquiring a reference additional distance value as the collision avoidance margin distance value when the identified collision point of the vehicle is the reference collision point; identifying a second distance value between the identified collision point of the vehicle and the reference collision point of the vehicle when the identified collision point of the vehicle is not the reference collision point of the vehicle; and acquiring the sum of the identified second distance value and the reference additional distance value as the collision avoidance margin distance value (see at least Harada ¶¶113 and 114 “The CPU 11 predicts, based on the “predicted traveling path RCR”, a predicted left traveling path LEC along which a left end PL of a vehicle-body of the own vehicle SV will move, and a predicted right traveling path REC along which a right end PR of the vehicle-body of the own vehicle SV will move. The predicted left traveling path LEC is a path obtained by a parallel shift of the predicted traveling path RCR to the left direction of the own vehicle SV by a “distance obtained by adding a half (W/2) of the vehicle-body width W to the predetermined distance αL”. The predicted right traveling path REC is a path obtained by a parallel shift of the predicted traveling path RCR to the right direction of the own vehicle SV by a “distance obtained by adding a half (W/2) of the vehicle-body width W to the predetermined distance αR”. Each of the distance αL and the distance αR is a distance which is longer than or equal to “0”. The distance αL and the distance αR may be the same as each other, or may be different from each other. The CPU 11 specifies/designates, as a predicted traveling path area ECA, an area between the predicted left traveling path LEC and the predicted right traveling path REC” As best as understood by the examiner the reference point corresponds to the edges of the vehicle in the instant application, and thus the αR and αL correspond to the margin as claimed by Applicant.  Further, Harada teaches that the steering calculation is based on the predicted traveling path (based on the center of the vehicle as the reference point) with the margin added. Kato teaches determining the actual collision point on the vehicle of a plurality of possible collision points and the combination of Harada and Kato would determine the margin based on the possible collision points and the distance from the center of the vehicle.)
Regarding claim 20, the combination of Harada, Kato, Shinmura and Lee teach the method wherein the controlling at least one of steering and braking comprises: identifying a traveling velocity when the identified collision point of the vehicle is the front center point of the vehicle, controlling an emergency braking when the identified traveling velocity is less than or equal to a reference velocity and controlling a steering when the identified traveling velocity exceeds the reference velocity (see at least Harada, Figure 2, center P0,  ¶¶ 152 and 153 which discloses that if the time to collision TTC is smaller than the threshold T1th(5), then an emergency braking signal is provided, if the time to collision TTC is smaller than threshold T1th(6) then a steering signal is provided.  The examiner notes that the TTC is the velocity divided by the distance and thus, the thresholds are inversely proportional to the velocity and the determination is further understood by ¶48 where the braking control is performed before and at lower velocities (higher TTC) than steering control. TTC is described in ¶¶125-127). The examiner again notes that the recitation of controlling the steering in the same direction as the movement direction of the obstacle is a contingent limitation based on whether or not the object is on the center portion of the vehicle and the recited velocity requirements.  Since the combination of Harada, Kato, Shinmura and Lee teach the limitations of steering control when the obstacle is on the left or right of the vehicle, and thus, the object is not in the center of the vehicle, the process of Figure 6B does not flow down to identify the movement of the obstacle (step 313).  Accordingly, based on the contingency, the limitations of claim 20 are also met.  However, the examiner also notes that Saiki teaches the steering control in the same direction as the object’s movement.

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. El-Khatib (US Patent No. 10293819) explicitly discloses the relationship between clockwise counterclockwise movement of the steering wheel and left and right movement of the steering wheel and vehicle (see column 6, lines 15-40).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662          

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662